Case 2:09-cr-20491-SHM-tmp Document 174 Filed 08/31/20 Page 1 of 3       PageID 456



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                         )
  UNITED STATES OF AMERICA,              )
                                         )
        Plaintiff,                       )
                                         )
                                         )
  v.                                     )     No. 2:09-cr-20491
                                         )
  SHAWN BANKS,                           )
                                         )
       Defendant.                        )
                                         )

                                      ORDER



       Before the Court is Defendant Shawn Banks’s August 20, 2020

 pro   se   supplement   to    his    July    9,   2020   pro   se   Motion   for

 Compassionate Release.         (ECF No. 173.)            The Court construes

 Banks’s supplemental filing as a motion for reconsideration

 (hereafter, the “Motion for Reconsideration”) of the Court’s

 August 6, 2020 Order denying Banks’s July 9, 2020 motion.                    (See

 ECF No. 172.)       The government has not responded to the Motion

 for Reconsideration.      For the following reasons, the Motion for

 Reconsideration is DENIED.

       On July 9, 2020, Banks filed his Motion for Compassionate

 Release.    (ECF No. 171.)          In that motion, Banks asserted that

 compassionate release is appropriate in his case because of the

 COVID-19    crisis,     his    mother’s       medical     issues,     and    his
Case 2:09-cr-20491-SHM-tmp Document 174 Filed 08/31/20 Page 2 of 3   PageID 457



 rehabilitation in prison.      (See id. at 1-7.)      On August 6, 2020,

 the Court denied Banks’s Motion for Compassionate Release.              (ECF

 No. 172.)       The Court found that Banks had not demonstrated

 extraordinary and compelling reasons for release.           (Id. at 8-9.)

       Banks filed the Motion for Reconsideration on August 20,

 2020.    (ECF No. 173.)   He asserts that his facility, FCI Memphis,

 has been “incompeten[t]” and “negligen[t]” in protecting the

 prison population from COVID-19.          (Id. at 1-4.)   He asserts that

 staff at FCI Memphis have refused to wear masks, issue protective

 equipment to prisoners, or clean or sanitize the facility. (Id.)

 He asserts that FCI Memphis “refuses to do widespread testing”

 for COVID-19.      (Id. at 3.)       He asserts that FCI Memphis’s

 facilities are outdated and ill-equipped to protect prisoners

 from the possibility of a COVID-19 outbreak.          (Id.)

       Banks’s arguments in the Motion for Reconsideration do not

 change    the   Court’s   earlier   conclusion     that   Banks   has   not

 presented    extraordinary   and    compelling    reasons   for   release.

 Banks’s representations about FCI Memphis’s handling of the

 COVID-19 crisis are unverified.          Available information about the

 conditions at FCI Memphis undercuts Banks’s assertions.             As of

 August 30, 2020, the Bureau of Prisons (“BOP”) reported that

 three inmates and four staff at FCI Memphis had active cases of

 COVID-19, and that nine inmates and 12 staff had recovered.              See

 Bureau of Prisons, COVID-19 Cases, www.bop.gov/coronavirus.               As

                                      2
Case 2:09-cr-20491-SHM-tmp Document 174 Filed 08/31/20 Page 3 of 3             PageID 458



 of   the      same    date,    the   BOP   reported      that   FCI    Memphis   had

 administered 188 COVID-19 tests to its prison population of

 1,106.     See Bureau of Prisons, COVID-19 Inmate Test Information,

 www.bop.gov/coronavirus;             Bureau      of     Prisons,      FCI   Memphis,

 www.bop.gov/locations/institutions/mem.

        The BOP has taken substantial precautions throughout the

 federal prison system to mitigate the spread of COVID-19.                        See

 Wilson v. Williams, 961 F.3d 829, 841 (6th Cir. 2020) (noting

 that the BOP has implemented a phased action plan to reduce the

 risk     of    COVID-19       transmission       that    includes      preventative

 measures       such    as     screening    for   symptoms,      quarantining     new

 inmates, providing masks and cleaning supplies, and conducting

 testing).       Banks does not present extraordinary and compelling

 reasons for release.            The Motion for Reconsideration is DENIED.




 So ordered this 31st day of August, 2020.



                                             /s/ Samuel H. Mays, Jr.
                                           SAMUEL H. MAYS, JR.
                                           UNITED STATES DISTRICT JUDGE




                                             3
